Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Line for seems to have a typo in which it should be “on an update of the multiplier…”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Line 9 seems to disclose “whereing” when it should be “wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10930117. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant is a broader version of U.S. Patent No. 10930117. For Example, the claim language does not indicate that the invention is actually directed towards a wagering game that comprises using hands of cards for game play while U.S. Patent No. 10930117 does.
Application 17178628
U.S. Patent No. 10930117
A gaming system comprising: 
a processor; 
a display device; and 
a memory device storing a plurality of instructions that, when executed by the processor, cause the processor to: establish a credit balance for a player;

A gaming system comprising: 
a processor; 
a display device; 
an acceptor configured to receive a physical item associated with a monetary value from a player; and a memory device storing instructions that, when executed, cause the processor to at least: establish a credit balance responsive to receipt, by the acceptor, of the physical item;
for a first play of the wagering game, communicate data that results in a display, by a display device, of a first multiplier meter associated with a first part of wagering game, the first multiplier meter comprising a first current multiplier associated with the first part of the wagering game for the first play of the game and a first queued multiplier associated with the first part of the wagering game for a second play of the wagering game; responsive to receipt of a first wager and a first game-initiation input from the player for the first play of the wagering game: deduct the first wager from the credit balance, communicate data that results in a display, by the display device, of the first play of the wagering game, determine any first award for the first play of the wagering game based on an outcome associated with the first part of the wagering game for the first play of the wagering game and the first current multiplier associated with the first part of wagering game, and communicate data that results in a display, by the display device, of the first award for the first play of the wagering game; and responsive to receipt of a second wager and a second game-initiation input from the player for the second play of the wagering game: deduct the second wager from the credit balance,
enable the player to place a wager on a wagering game, the wager deducted from the credit balance; cause the display device to display a first play of the wagering game responsive to receipt of the wager and receipt of a game-initiation input, the wagering game including a plurality of hands; for a first hand of the plurality of hands of the first play of the wagering game: 
cause the display device to display a multiplier meter associated with the first hand, the multiplier meter comprising a current multiplier identifier and a multiplier queue simultaneously displayed with the current multiplier identifier and configured to indicate any multipliers associated with the first hand for any respective subsequent plays of the wagering game,
communicate data that results in a display, by the display device, of the second play of the wagering game, determine any second award for the second play of the wagering game based on an outcome associated with the first part of the wagering game for the second play of the wagering game and the first queued multiplier associated with the first part of wagering game, and
determine if any multiplier bonus is associated with the first hand, in response to a determination that the multiplier bonus is associated with the first hand, award the multiplier bonus associated with the first hand, the multiplier bonus comprising a first multiplier associated with a corresponding first hand of a subsequent second play of the wagering game, and a second multiplier associated with a corresponding first hand of a subsequent third play of the wagering game, and
communicate data that results in a display, by the display device, of the second award for the second play of the wagering game.
cause the display device to update the multiplier queue to simultaneously display the first multiplier and the second multiplier associated with the multiplier bonus of the first hand and the current multiplier identifier; and initiate a cashout of the credit balance responsive to receipt of a cashout input.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites implementing a wagering game in which a multiplier bonus queue can be applied to subsequent games.
	The limitation of Claim 2, and similarly Claim 18 “for a first play of the wagering game, communicate data that results in a display, by a display device, of a first multiplier meter associated with a first part of wagering game, the first multiplier meter comprising a first current multiplier associated with the first part of the wagering game for the first play of the game and a first queued multiplier associated with the first part of the wagering game for a second play of the wagering game; responsive to receipt of a first wager and a first game-initiation input from the player for the first play of the wagering game: deduct the first wager from the credit balance, communicate data that results in a display, by the display device, of the first play of the wagering game, determine any first award for the first play of the wagering game based on an outcome associated with the first part of the wagering game for the first play of the wagering game and the first current multiplier associated with the first part of wagering game, and communicate data that results in a display, by the display device, of the first award for the first play of the wagering game; and responsive to receipt of a second wager and a second game-initiation input from the player for the second play of the wagering game: deduct the second wager from the credit balance, communicate data that results in a display, by the display device, of the second play of the wagering game, determine any second award for the second play of the wagering game based on an outcome associated with the first part of the wagering game for the second play of the wagering game and the first queued multiplier associated with the first part of wagering game, and communicate data that results in a display, by the display device, of the second award for the second play of the wagering game” and the limitations of Claim 12 “establish a credit balance for a player; for each of a plurality of sequential plays of a wagering game, communicate data that results in a display, by a display device, of a first multiplier meter associated with a first part of wagering game and a second multiplier meter associated with a second part of wagering game, whereing[sic] each multiplier meter comprises a current multiplier identifier area indicating any current game multiplier in that multiplier meter and a multiplier queue area indicating any queued multipliers associated with a plurality of subsequent plays of the wagering game; and responsive to receipt of each wager and each game-initiation input from the player for each of a plurality of plays of the wagering game: deduct the wager from the credit balance, communicate data that results in a display, by the display device, of the play of the wagering game, determine any award for the play of the wagering game based on an outcome associated with the first part of the wagering game for the play of the wagering game and a respective one of the current game multiplier associated with the first part of wagering game and the queued multiplier associated with the first part of wagering game, and communicate data that results in a display, by the display device, of the determined award for the play of the wagering game”, are reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of listed above are viewed as being directed towards “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” with regard to Claims 2, and similarly Claim 18 “for a first play of the wagering game, communicate data that results in a display, by a display device, of a first multiplier meter associated with a first part of wagering game, the first multiplier meter comprising a first current multiplier associated with the first part of the wagering game for the first play of the game and a first queued multiplier associated with the first part of the wagering game for a second play of the wagering game; deduct the first wager from the credit balance, communicate data that results in a display, by the display device, of the first play of the wagering game, determine any first award for the first play of the wagering game based on an outcome associated with the first part of the wagering game for the first play of the wagering game and the first current multiplier associated with the first part of wagering game, and communicate data that results in a display, by the display device, of the first award for the first play of the wagering game; deduct the second wager from the credit balance, communicate data that results in a display, by the display device, of the second play of the wagering game, determine any second award for the second play of the wagering game based on an outcome associated with the first part of the wagering game for the second play of the wagering game and the first queued multiplier associated with the first part of wagering game”  as well as the limitations of Claim 12 “establish a credit balance for a player; for each of a plurality of sequential plays of a wagering game, communicate data that results in a display, by a display device, of a first multiplier meter associated with a first part of wagering game and a second multiplier meter associated with a second part of wagering game, whereing[sic] each multiplier meter comprises a current multiplier identifier area indicating any current game multiplier in that multiplier meter and a multiplier queue area indicating any queued multipliers associated with a plurality of subsequent plays of the wagering game; and responsive to receipt of each wager and each game-initiation input from the player for each of a plurality of plays of the wagering game: deduct the wager from the credit balance, communicate data that results in a display, by the display device, of the play of the wagering game, determine any award for the play of the wagering game based on an outcome associated with the first part of the wagering game for the play of the wagering game and a respective one of the current game multiplier associated with the first part of wagering game and the queued multiplier associated with the first part of wagering game” whereas “communicate data that results in a display, by the display device, of the second award for the second play of the wagering game” and “and communicate data that results in a display, by the display device, of the determined award for the play of the wagering game” are viewed as merely “post-solution” activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
Furthermore, Kadlic (US 5,816,915) in col. 3, lines 35-59, discloses that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art. 
Additionally, Saffari (US 20030050111) teaches a conventional gaming machine (system) comprising a input device used to play a game, processor to implement the game, memory device, and/or display are used to allow a player to start a game, determine an outcome of the game, determine a payout/award associated with the outcome of a game (paragraph  2). 
Additionally Hornik (US 20060100019) teaches input devices such as wager acceptor(s), touch screen display, push buttons, are conventional in the art (paragraph 37).
Additionally, paragraph 58 of Walker et al., US 20040082384 teaches that gaming machines can include components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295.
Additionally, paragraph 88 of Reeves, US 20180158277, discloses that it is well known to one of ordinary skill in the art, that a gaming machine has a credit meter and the funds in the account of the player are movable to and from the balance of the credit meter during a play session (paragraph 88).
The above references provide support or suggest that the claimed components are well-understood, routine, and/or conventional components performing in their ordinary capacity.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a display device, a memory storage device for implementing a wagering game in which a multiplier bonus queue can be applied to subsequent games are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 2-21 are not patent eligible.
	Claims 3-11, 13-17, 19-21 do not remedy the deficiencies of claims 2, 12, and 18, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
		

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5-12, 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berman, US 20170124799 (Berman).
Regarding Claims 2, 18: 
A gaming system comprising: 
a processor (para 29); 
a display device (para 31); and 
a memory device storing a plurality of instructions (para 31) that, when executed by the processor, cause the processor to: 
establish a credit balance for a player (para 23, 29, 38); 
for a first play of the wagering game, communicate data that results in a display, by a display device (Fig 6A-6B, elem 610. The first play is interpreted as the bottom hand of cards presented on the display screen for the player.), of a first multiplier meter associated with a first part of wagering game (Fig 6B, elem 622. The 1x multiplier for the bottom hand is interpreted as the first multiplier for the first part of the wagering game.), the first multiplier meter comprising a first current multiplier associated with the first part of the wagering game for the first play of the game and a first queued multiplier associated with the first part of the wagering game for a second play of the wagering game (Fig 6b, elem 626, 627; para 58, 61-66. The multiplier meter can be a single game multiplier meter. The multiplier meter displays a current multiplier as well as a second multiplier. In this case, the figure depicts the current multiplier, elem 622, is at 1x wherein the second multiplier, elem 623, is a 3x.); 
responsive to receipt of a first wager and a first game-initiation input from the player for the first play of the wagering game (para 33, 38): 
deduct the first wager from the credit balance, communicate data that results in a display, by the display device, of the first play of the wagering game (para 33, 38), 
determine any first award for the first play of the wagering game based on an outcome associated with the first part of the wagering game for the first play of the wagering game and the first current multiplier associated with the first part of wagering game (para 58, 63-66. A determinate can be made of the outcome of the first hand in which the player would be awarded whatever multiplier that would be applied to it. In this case, as depicted in Fig 6b-6c, there are two +1x outcomes in elem 310 which means it would be reflected upon for the subsequent multiplier to be used for the subsequent play.), and 
communicate data that results in a display, by the display device, of the first award for the first play of the wagering game (Fig 6b-6c, elem 610; para 58, 63-66); and 
responsive to receipt of a second wager and a second game-initiation input from the player for the second play of the wagering game (Fig 6a-6c, elem 646; para 33, 38, 65. The figure depicts how a wager is made. In this case, elem depicts how there is a total bet of 15 credits which means each of the hand costs 5 credits to initiate. This means that at least 5 credits would be required to initiate the next-game spin. The figures also depict ‘bet 5’ on the left side of the array for each hand of the plurality of hands.): 
deduct the second wager from the credit balance (Fig 6a-6c; para 33, 38, 65. Since credits are deducted for initiating a wager, this means the credit balance would be deducted by 5 credits for each hand.), 
communicate data that results in a display, by the display device, of the second play of the wagering game (para 58, 63-66. After play of the first game, such as what is depicted in Fig 6a-6c, the player can initiate the next-game gameplay in which the second multiplier, elem 623, which represents 3x, would be applied to that next-game game play.),  
determine any second award for the second play of the wagering game based on an outcome associated with the first part of the wagering game for the second play of the wagering game and the first queued multiplier associated with the first part of wagering game (para 58, 63-66), and 
communicate data that results in a display, by the display device, of the second award for the second play of the wagering game (para 58, 63-66).

Regarding Claims 5, 14, 19 
Berman further discloses wherein the first part of the wagering game is one of a plurality of hands of the wagering game (Fig 6a-6c. The figure depicts how the game play pertains to a plurality of hands of the wagering game.)

Regarding Claim 6 
Berman further discloses wherein the plurality of instructions, when executed by the processor, cause the processor to: 
for the first play of the wagering game, communicate data that results in a display, by the display device, of a second multiplier meter associated with a second part of wagering game (Fig 3b, elem 612, 624. The figure depicts that there is a second multiplier meter, elem 624, that is associated with a second part of the wagering game, elem 612), the second multiplier meter comprising a first current multiplier associated with the second part of the wagering game for the first play of the game and a first queued multiplier associated with the second part of the wagering game for the second play of the wagering game (Fig 6b, elem 626, 627; para 58, 61-66. The multiplier meter can be a single game multiplier meter. The multiplier meter displays a current multiplier as well as a second multiplier for the second part of the wagering game. In this case, the figure depicts the current multiplier, elem 624, is at 4x wherein the second queued multiplier, elem 625, is also 4x.); 
determine the first award for the first play of the wagering game based on an outcome associated with the second part of the wagering game for the first play of the wagering game and the first current multiplier (para 58, 63-66. Similarly to how a determination can be made of the bottom row of cards, elem 610, it can be applied for the middle row of cards, elem 612, as well as the top row of cards, elem 614); and 
determine the second award for the second play of the wagering game based on an outcome associated with the second part of the wagering game for the second play of the wagering game and the first queued multiplier associated with the second part of wagering game (para 58, 63-66).

Regarding Claim 7 
Berman further discloses, wherein the first part of the wagering game is one of a plurality of hands of the wagering game and the second part of the wagering game is another one of the plurality of hands of the wagering game (Fig 6b. The figure depicts how the first part comprises a hand of cards and the second part of the wagering game also comprises another hand of cards.).

Regarding Claims 8, 16 
Berman further discloses wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to a determination that a multiplier bonus is associated with the first part of the wagering game, add a multiplier to the multiplier meter (Fig 6b-6c; para 64-66. The figure depicts that there are two +1x outcomes in elem 310 which means it would be reflected upon for the subsequent multiplier to be used for the subsequent play.).

Regarding Claim 9 
Berman further discloses wherein the plurality of instructions, when executed by the processor, cause the processor to, responsive to a determination that a multiplier bonus is associated with the first part of the wagering game, increase one of the multipliers of the multiplier meter (Fig 6b-6c; para 64-66. The figures depict how at least one of the multipliers of the multiplier meter can be incremented.).

Regarding Claims 10, 17 
Berman further discloses the plurality of instructions, when executed by the processor, cause the processor to, responsive to a determination that a multiplier bonus is associated with the first part of the wagering game and that a quantity of multipliers in the multiplier meter is a maximum multiplier quantity, increase one of the multipliers in the multiplier meter (Fig 6b-6c; para 58, 64-66. The figures depict how there are multiple multiplier meters (right side) for the multiple parts (ie: three rows) of the wagering game in which those multiplier meters for the current and next-game meter can actually be show in a single multiplier meter. Since the figure depicts a current multiplier and a next-game, which can be shown in a single multiplier meter for the respective parts of the wagering game, this is interpreted as there being a maximum quantity of multipliers for the respective multiplier meter for the respective parts of the wagering game. Therefore, since each multiplier has a maximum of two multipliers (ie: current multiplier and next-game multiplier), this means when there is a determination of a multiplier bonus, such as the two +1x depicted in row 610 of Fig 6b, one of the multipliers of the multiplier meter will be increased as depicted in Fig 6c.)

Regarding Claims 11, 15, 20 
Berman further discloses wherein wagering game is a card game (Fig 6a-6c).

Regarding Claim 12: 
Berman discloses a gaming system comprising: 
a processor (para 29); and 
a memory device storing a plurality of instructions that, when executed by the processor, cause the processor to: 
establish a credit balance for a player (para 23, 29, 38);
for each of a plurality of sequential plays of a wagering game, communicate data that results in a display, by a display device (para 31), of a first multiplier meter associated with a first part of wagering game and a second multiplier meter associated with a second part of wagering game (Fig 6A-6C, elem 610, 612. The figures depict how there are at least two hands of cards that can be played.), whereing each multiplier meter comprises a current multiplier identifier area indicating any current game multiplier in that multiplier meter and a multiplier queue area indicating any queued multipliers associated with a plurality of subsequent plays of the wagering game (Fig 6a-6c, elem 622, 624, 623, 625. The figures depict how there are current multiplier meters, elem 622, 624, for the respective hands of cards being played, elem 610, 612, as well as next-game multipliers, 623, 625, for those respective hands.); and 
responsive to receipt of each wager and each game-initiation input from the player for each of a plurality of plays of the wagering game (para 33, 38):
deduct the wager from the credit balance, communicate data that results in a display, by the display device, of the play of the wagering game (para 33, 38), 
determine any award for the play of the wagering game based on an outcome associated with the first part of the wagering game for the play of the wagering game and a respective one of the current game multiplier associated with the first part of wagering game and the queued multiplier associated with the first part of wagering game (para 58, 63-66. A determinate can be made of the outcome of the first hand in which the player would be awarded whatever multiplier that would be applied to it. In this case, as depicted in Fig 6b-6c, there are two +1x outcomes in elem 310 which means it would be reflected upon for the subsequent multiplier to be used for the subsequent play.), and 
communicate data that results in a display, by the display device, of the determined award for the play of the wagering game (Fig 6A-6C, elem 644; para 63-65. Results of the game play for the respective hands are paid out accordingly and depicted in credits to be paid out, elem 644, as well as depicting the awarded +1x multipliers being applied to next-game multipliers.).

Regarding Claim 21
Berman further discloses wherein the first queued multiplier is greater than the first current multiplier (Fig 6b, elem 622, 623. The figure depicts how the next-game multiplier (ie: first queued multiplier), elem 623, is greater than the first current multiplier, elem 622.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berman, US 20170124799 (Berman).
Regarding Claims Claim 3, 13 (new): The gaming system of claim 2, failed to explicitly disclose wherein the plurality of instructions, when executed by the processor, cause the processor to, after the display of the first play of the wagering game, and before the display of the second play of the wagering game, communicate data that results in a display, by the display device, of an update to the display of the multiplier meter such that the one of the queued multipliers, if any, shifts position from the multiplier queue area to the current multiplier identifier area.
However, Applicant has not disclosed that having the update of the multiplier meter wherein the first queued multiplier shifts position solves any stated problem or is for any particular purpose. Moreover, it appears that Berman’s teachings that the multiplier display may then be modified after the game is over to show a next game multiplier in the multiplier display area or mete (para 58) or the Applicant’s instant invention would perform equally well for conveying the second multiplier now being implemented as a new-current multiplier for subsequent game plays. 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Berman such that after the display of the first play of the wagering game, and before the display of the second play of the wagering game, communicate data that results in a display, by the display device, of an update to the display of the multiplier meter such that the one of the queued multipliers, if any, shifts position from the multiplier queue area to the current multiplier identifier area because such a modification would have been considered a mere design consideration, which fails to patentably distinguish over Berman.


Allowable Subject Matter

Claim 4 has no prior art rejection. However, it currently stands rejected under USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715